        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 1USDC
                                                                  of 21SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 
                SETTLEMENT AGREEMENT AND MUTUAL RELEASES

       This Settlement Agreement (this “Agreement”) is made by and among DGI-BNSF Corp.

(“DGI”), CRIC TRT Acquisition, LLC (“CRIC”), and BNSF-Delpres Investments LTD

(“Delpres”) on the one hand (the “CRIC Entities”), and TRT LeaseCo, LLC (“TRT”), Texas Rail

Terminal, LLC (“Texas Rail”), CMC Industries, Inc. (“CMC Industries”), CMC Acquisition,

LLC (“CMCA”), and Kingsway Financial Services Inc. (“KFS”) on the other hand (the “KFS

Entities”), and is effective as of March 23, 2021 (the “Effective Date”). The signatories to this

Agreement will sometimes hereafter be referred to singularly as a “Party” and jointly as the

“Parties.” This Agreement is made as a compromise among the Parties for the complete and final

settlement of existing claims and causes of action between the CRIC Entities and affiliates, on

the one hand, and KFS and affiliates on the other.

       WHEREAS, DGI and TRT are parties to litigation in the United States District Court for

the Southern District of New York captioned DGI-BNSF Corp. v. TRT LeaseCo, LLC, Civil

Action No. 18-cv-3252-VEC (the “DGI Action”), in which DGI has asserted claims against TRT

and a bench trial has been held;

       WHEREAS, DGI and TRT are parties to an action in the United States District Court for

the Southern District of New York captioned TRT LeaseCo, LLC v. DGI-BNSF Corp., Civil

Action No. 20-cv-5257-VEC (the “TRT Action”), in which TRT has asserted claims against

DGI; and

       WHEREAS, CRIC, Delpres, TRT, Texas Rail, CMC Industries and CMCA were parties

to litigation in the United States District Court for the Southern District of New York captioned

CMC Acquisition LLC, et al. v. CRIC TRT Acquisition, LLC, et al., Case No. 18-cv-209-JMF

(the “CMCA Action”), in which TRT, Texas Rail, CMC Industries and CMCA had asserted
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 2 of 21




claims against CRIC and Delpres, and CRIC had asserted counterclaims against CMCA directly

and derivatively on behalf of CMC Industries, and the parties agreed to dismiss their claims and

counterclaims without prejudice pending the resolution of the DGI Action, as set forth more

specifically in a stipulation filed in the CMCA Action; and

       WHEREAS, the Parties desire to avoid the expense, inconvenience, and uncertainty of

further litigation among them, and to resolve and settle all claims and disputes among them,

whether known or unknown;

       NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,

releases and promises contained herein, and for other good and valuable consideration

exchanged between the Parties, the receipt and sufficiency of which are hereby acknowledged,

the Parties agree as follows:

Section 1. Settlement Terms.

       1.1     Upon execution of this Settlement Agreement, CMCA shall receive $1,500,000

out of the funds in the Wells Fargo Bank Northwest, N.A. Trust Account No. 84074600 (the

“Escrow Account”). CRIC, CMCA and their affiliates shall give instructions, as necessary, to

the escrow agent to distribute such funds.

       1.2     Remaining funds in the Escrow Account that resulted from the increased monthly

payments under the prior lease amendment with BNSF Railway Company (f/k/a The Burlington

Northern and Santa Fe Railway Company) (“Tenant”) shall be distributed immediately as

follows: eighty percent to DGI in the form of a fee; and twenty percent to CMCA. CRIC,

CMCA and their affiliates shall give instructions, as necessary, to the escrow agent to distribute

such funds.




                                             2
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 3 of 21




       1.3     On a monthly basis for the duration of the initial lease term, funds that accumulate

beyond current Permissible Expenses (as defined in Paragraph 1.6) in the Escrow Account

because of the increased monthly payments under the prior lease amendment with the Tenant

shall be paid (or, in the case of CMCA, distributed) as follows: eighty percent to DGI as a fee

and twenty percent to CMCA. CRIC, CMCA and their affiliates shall give instructions, as

necessary, to the escrow agent to pay or distribute such funds.

       1.4     The Parties acknowledge and agree that the prior lease amendment with the

Tenant resulted in an obligation on the Tenant to pay an additional approximately $25 million to

TRT during the initial lease term. The Parties further acknowledge and agree that after CMCA

receives the $1,500,000.00 set forth in Paragraph 1.1, DGI shall receive a total of approximately

$18.8 million under Paragraphs 1.2 and 1.3 above from such additional lease payments subject to

any pro-rata share of Permissible Expenses paid by TRT under Paragraph 1.6 (for clarity,

mortgage expenses, including principal and interest payments, will not reduce the fee to DGI),

and all or part of a fee in the form of eighty percent of the proceeds of a monetization under

Paragraph 1.7 in the event of such monetization. The fee payments (or distributions) set forth in

this Paragraph, Paragraphs 1.1 through 1.3 and Paragraph 1.7 are referred to herein as the “Front

End Split.”

       1.5     Within three business days of receipt of the payments in Paragraphs 1.1 and 1.2

above, the Parties shall file and cause to be filed a Stipulation of Dismissal with Prejudice in

customary form in the DGI Action and the TRT Action, and the Parties shall treat the CMCA

Action as dismissed with prejudice.

       1.6     Payments and distributions of the Front End Split amounts to DGI and CMCA

shall not be subject to the operation of the “Contribution and Liability Satisfaction Amount” or




                                              3
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 4 of 21




the “Threshold Amount,” as those terms are used in the Management Services Agreement

between TRT, DGI and others dated July 14, 2016 (“MSA”). Payments and distributions of the

Front End Split amounts shall not be reduced by any payment obligation or expense that any of

the KFS Entities or affiliates impose or seek to impose upon CMC Industries or TRT or any of

their subsidiaries (whether under a tax allocation agreement, practices or otherwise) for the use

of net operating losses or tax benefits from net operating losses. Separate and apart from monthly

mortgage expenses, including principal and interest payments, paid to the lender from the

Escrow Account, “Permissible Expenses” that TRT can pay before the distribution or payment of

the Front End Split shall consist only of necessary and reasonable unaffiliated third-party

obligations or expenses that are actually and then-currently due and owed by CMC Industries,

Texas Rail or TRT and paid, including those owed by CMC Industries, Texas Rail or TRT and

paid by them or on their behalf to state and local taxing authorities or to unaffiliated accountants

for the respective and customary share of costs for the preparation of tax returns, but shall not

include federal income taxes. To the extent that net operating losses are not available to offset

net income of CMC Industries, Texas Rail or TRT, any resulting federal income tax liability

actually imposed on or paid by or on behalf of CMC Industries, Texas Rail or TRT on their net

income for periods commencing July 15, 2016 or thereafter shall be paid out of the twenty

percent distribution under the Front End Split to CMCA or its assignees. To the extent that any

KFS Entity pays additional such amounts to taxing authorities beyond CMCA’s twenty percent

distribution under the Front End Split, such KFS Entity shall have a priority right to be

reimbursed or repaid such amounts out of proceeds of any sale, exit or lease extension giving rise

to the Back End Split defined in Paragraph 1.9 (but reimbursed only to the extent that such

payments have not been effectively returned, reimbursed or the like by the taxing authority). For




                                              4
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 5 of 21




clarification, the payments to which DGI is entitled under Paragraphs 1.2 and 1.3 shall not be

reduced because of the use of net operating losses or tax benefits from net operating losses held

by any of the KFS Entities and/or their affiliates, whether under a tax allocation agreement,

practices or otherwise. This Agreement shall also operate to modify the “Certain Rights”

provision found in Article 15 of the Stockholders’ Agreement dated July 14, 2016 (the

“Stockholders’ Agreement”) so that the phrase “a price equal to (x) 50% of the Contribution and

Liability Satisfaction Amount (as defined in the MSA) as of the closing date of such purchase

(provided that the amount set forth in this clause (x) shall not exceed 10,000,000)” shall be

amended to state a “price equal to (1) 90% of actual, necessary, reasonable and otherwise

unreimbursed out-of-pocket expenses paid to third parties, including actual payments required by

and made to any taxing authorities by any of the KFS Entities arising from net income of CMC

Industries, TRT or any of their subsidiaries, but not including legal expenses incurred or paid by

the KFS Entities in connection with the operation of CMC Industries, TRT or any of their

subsidiaries, capped at $9,000,000.” To the extent that TRT or CMCA breaches obligations and

fails to cure so that DGI or CRIC accrue rights under Article 15 of the Stockholders Agreement

then DGI and CRIC shall have the right to remedy such deficiencies and, in the absence of CRIC

exercising its right to buyout CMCA under Article 15, DGI and CRIC shall have a priority right

to be reimbursed the amount paid to cure such breaches from the “Back End Split” as defined in

Paragraph 1.9, before CMCA or its assignee receives any payment or distribution owed to it

under Paragraph 1.9. As a supplement to existing rights under Article 15 of the Stockholders

Agreement, if CMCA’s twenty percent share of the Front End Split is insufficient to pay federal

income taxes for the periods described above and KFS and CMCA do not pay such federal taxes,

as a result of which TRT or CMC Industries is required to use material funds for such federal




                                             5
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 6 of 21




income taxes that otherwise would have been paid to DGI under the Front End Split, and DGI is

not promptly reimbursed by the KFS Entities on written demand consistent with the timing

provisions under Article 15, TRT shall be deemed to owe such amounts to DGI as immediately

payable, and CRIC shall be entitled to exercise its right to buy out CMCA under Article 15 based

on the pricing set forth above in this Paragraph 1.6.

       1.7     The KFS Entities, including but not limited to TRT, hereby authorize DGI to take

steps needed to monetize on commercially reasonable terms that portion of the increase in

payments from the Tenant under the prior lease amendment within the Front End Split that

would still cause to remain in escrow $75,000 in receipts per year to cover franchise taxes and

other third-party expenses, and DGI shall have the right but not the obligation to take the lead in

the process of such monetization. Prior to closing the monetization, DGI shall present its terms

to the KFS Entities, which shall not unreasonably withhold approval, and shall ensure their

Board appointees do not withhold approval, of such commercially reasonable monetization

opportunities that DGI presents so long as (i) such transaction is an entirely arms’ length

transaction; and (ii) the terms of the transaction do not materially benefit DGI or CRIC

differently than they benefit the KFS Entities other than the difference in their respective

percentage shares of the Front End Split. The Parties acknowledge and agree that a customary

term that provides the lender with reasonable opportunities to object to the terms of an early sale

or the inclusion of a commercially reasonable prepayment penalty (to be paid by TRT out of

proceeds from the sale that creates the Back End Split) shall not be deemed unreasonable terms

of monetization. DGI shall be entitled to select counsel for TRT in connection with the

monetization. Any necessary and commercially reasonable lender fees, legal fees, or other

necessary and commercially reasonable third-party expenses incurred by TRT in connection with




                                             6
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 7 of 21




monetization shall be paid by TRT, and all such expenses shall be paid out of the Front End

Split, such that eighty percent of these expenses reduce the economic benefits otherwise enjoyed

by DGI and twenty percent of these expenses reduce the economic benefits otherwise enjoyed by

CMCA. The proceeds from monetization, after the payment of such monetization expenses,

shall be paid (or distributed in the case of CMCA) at closing as follows: eighty percent to DGI in

the form of a fee and twenty percent to CMCA. CRIC, CMCA and their affiliates shall give

irrevocable instructions, as necessary, to the escrow agent to pay or distribute such funds. The

Parties agree that any breach of this Paragraph 1.7 by any of the KFS Entities causes irreparable

harm to DGI, which shall be entitled to specific performance of the obligations herein. For

clarification, the payments to which DGI is entitled under this Paragraph 1.7 shall not be reduced

because of the use of net operating losses or tax benefits from net operating losses held by any of

the KFS Entities and/or their affiliates, whether under a tax allocation agreement, practices or

otherwise.

       1.8     The KFS Entities consent to Terracap Management, Inc. (“Terracap”) serving as a

guarantor or indemnitor if required by the lender to consummate such monetization, and to

Terracap charging TRT a one percent per annum guarantee fee for such necessary guarantee or

indemnitor services (even if only partial or limited in scope) sufficient to support the new

monetized amount and based upon the monetized amount. DGI shall also be entitled to charge

TRT up to a one percent arrangement fee in the event of a completed monetization in accordance

with the terms hereof, based only upon the amount at issue in the monetization, and based upon

the net proceeds of the monetization. TRT agrees to pay DGI such arrangement charge and the

guarantee fees at the closing of the monetization. These fees shall also be paid out of the Front

End Split, such that eighty percent of these expenses reduce the economic benefits otherwise




                                             7
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 8 of 21




enjoyed by DGI and twenty percent of these expenses reduce the economic benefits otherwise

enjoyed by CMCA.

       1.9     If the net proceeds from a sale of the property owned by, or stock in, CMC

Industries or TRT, or proceeds from any sale or exit transaction are greater than or equal to

$72,000,000.00 after both satisfying TRT’s lenders, including any prepayment penalties whether

in connection with the original loan or the monetization, and making any and all other necessary

and actual payments of taxes, reasonable third-party fees, and expenses of sale (including,

without limitation, unaffiliated brokers’ fees and actual taxes owed or paid to any taxing

authorities, but specifically excluding any amounts due to a Party hereunder), then at the closing,

after TRT’s payment of (i) any prepayment penalty whether in connection with the original loan

or the monetization, and (ii) any reimbursement to DGI or CRIC owed under the last sentence of

Paragraph 1.6, and (iii) satisfaction of the KFS Entities’ priority right to reimbursement as

described in Paragraph 1.6, CMCA or its assignee shall receive the first $40,000,000.00 of such

proceeds in the form of a distribution of a preferred return, then CRIC shall receive the next

$9,400,000 in a distribution, and DGI shall receive a Management Fee of $30,600,000 to the

extent such proceeds remain, with any further remainder of such proceeds (if any) being

distributed forty eight and six-tenths percent to CMCA in respect of its common shares, forty

percent in the form of a Management Fee to DGI, and eleven and four-tenths percent in the form

of distributions to CRIC in respect of its common shares. If such total net proceeds are less than

$72,000,000.00, then at the closing, the Parties shall split such proceeds fifty-five percent to

CMCA in the form of a distribution of a preferred return, twelve and nine-tenths percent to CRIC

as a distribution, and thirty two and one-tenth percent to DGI in the form of a Management Fee.

Proceeds from any lease renewals or new leases shall be treated as additional proceeds from an




                                              8
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 9 of 21




ultimate sale to be distributed as part of the Back End Split. Payments and distributions of the

Back End Split amounts to DGI, CRIC and CMCA shall not be subject to the operation of the

“Contribution and Liability Satisfaction Amount” or the “Threshold Amount,” as those terms are

used in the MSA. Payments and distribution of the Back End Split amounts shall not be reduced

by any payment obligation or expense that any of the KFS Entities or affiliates impose or seek to

impose upon CMC Industries or TRT or any of their subsidiaries (whether under a tax allocation

agreement, practices or otherwise) for the use of net operating losses or tax benefits from net

operating losses. Payments or distributions from the Back End Split shall be made (a) at the

closing of sale or other exit and (b) upon receipt of rental income from an applicable lease

renewal, and if needed, CRIC, DGI, CMCA and their affiliates shall give instructions, as

necessary, to any pertinent escrow or title agent to pay and distribute such funds according to the

terms of this Agreement. This Paragraph 1.9 shall operate to modify the Stockholders

Agreement, Stock Purchase Agreement dated May 17, 2016 (the “SPA”), and MSA as necessary

to implement the terms in this Paragraph 1.9, and the parties agree to amend the CMC Industries

charter or by-laws to the extent and only to the extent necessary to implement these terms. The

payments or distributions described in this Paragraph 1.9 are referred to herein as the “Back End

Split.” For clarification, the payments or distributions to which DGI or CRIC are entitled under

this Paragraph 1.9 shall not be reduced because of the use of net operating losses or tax benefits

from net operating losses held by any of the KFS Entities and/or their affiliates, whether under a

tax allocation agreement, practices or otherwise. The Parties agree that any breach of this

Paragraph 1.9 by any of the Parties that interferes with rights under this Paragraph of another

Party, causes irreparable harm entitling the aggrieved Party to specific performance of the

obligations herein.




                                             9
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 10 of 21




       1.10    To the extent there is any conflict in amounts payable to DGI under this

Agreement and the MSA, this Agreement controls. The Front End Split, the arrangement and

guaranty fees described herein and the Back End Split are intended to constitute full

compensation for DGI and Terracap under the MSA and this Agreement. Aside from the Front

End Split, the arrangement and guaranty fees described herein, and the Back End Split, no

further compensation or fees shall be payable to DGI or Terracap under the MSA or otherwise.

       1.11    CMCA and KFS shall have the right to determine the timing and terms of any

such cash sale of the property owned by, or stock in, CMC Industries (including any equity or

stock sale of all or substantially all of CMC Industries) at any time after December 31, 2028,

provided that (i) such transaction is an entirely arms’ length transaction, and (ii) the KFS entities

make best efforts to maximize the cash proceeds of such a sale for distribution in the Back End

Split, and (iii) the terms of the transaction do not operate to reduce, reverse or undermine any of

the economic benefits contemplated for DGI or CRIC under this Agreement (including the Front

End Split or the Back End Split) or any other agreement among the Parties except as expressly

modified herein. DGI and CRIC shall also have the right to present sale and exit opportunities to

CMCA and KFS, which shall consider such opportunities in good faith so long as those

opportunities meet the conditions identified in items (i) and (iii) above (with the KFS Entities

substituted for DGI and its affiliates and vice-versa), and consideration of any such opportunity

will not preclude the timely closing of a transaction negotiated by CMCA or KFS that meets (i),

(ii) and (iii) above. To the extent KFS completes a sale or other exit before the end of the initial

lease term, and in the event that there has not been full payments and distributions from the

monetization in accordance with the terms hereof, DGI and CMCA shall remain entitled to any

remainder of the Front End Split that the respective Party would have received had the lease




                                             10
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 11 of 21




continued to expiration, as a priority before CMCA or KFS receives any of the Back End Split.

Upon any sale or other exit, DGI shall be entitled to retain any proceeds from a monetization

under Paragraph 1.7 without any reduction, right of setoff or credit for such share of proceeds

when making payments or distributions pursuant to the Back End Split. If the KFS Entities do

not complete a sale or other exit before the end of the initial lease term, the KFS Entities shall

make reasonable efforts to promptly complete such a sale or other exit and shall make reasonable

efforts to maximize the cash proceeds of such a sale or exit for distribution in the Back End Split.

       1.12    TRT, Texas Rail and CMC Industries shall continue to pay ongoing third-party

operating expenses incurred in the normal course of business out of the ongoing lease proceeds,

including, without limitation, customary and necessary registered agent fees, annual report (or

similar) filing fees, and state and local taxes, fees and assessments (including, without limitation,

state income taxes, gross receipts taxes, and franchise taxes, but specifically excluding taxes

required to be paid by BNSF Railway Company). If a monetization has not taken place under

paragraph 1.7, TRT shall be entitled to retain in the Escrow Account funds sufficient to pay the

next annual franchise tax obligation. If and when monetization occurs, the amount so monetized

shall preserve $75,000 per year of ongoing lease payments in the Escrow Account to cover

franchise taxes and other third-party expenses through the initial lease term. To the extent that

any of the KFS Entities, DGI, or CRIC has advanced any other actual, necessary and customary

third-party expenses for TRT during the lease term, excluding (i) any payments out of CMCA’s

twenty percent share of the Front End Split to pay federal income taxes as described in Paragraph

1.6, and (ii) legal fees and costs unless approved in writing by CRIC during the lease term and

not received reimbursement for that amount, subject to Paragraph 1.6, such entity shall be

entitled to reimbursement from the proceeds of the sale or exit.




                                             11
        Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 12 of 21




        1.13    Except as modified or contemplated herein, all other terms of the Parties’

Stockholders’ Agreement, the SPA and MSA shall remain in full force and effect.

        1.14    DGI, CRIC, Delpres and their affiliates shall bear their own legal expenses related

to the DGI Action, the TRT Action, the CMCA Action, settlement negotiations and negotiation

of this Agreement. KFS and CMCA shall bear their own legal expenses and all legal expenses of

CMC Industries, Texas Rail, and TRT LeaseCo related to the DGI Action, the TRT Action, the

CMCA Action, settlement negotiations and negotiation of this Agreement.

Section 2. Compromise.

        2.1     The Parties agree and acknowledge that this Agreement is the result of a

compromise and shall not be construed as an admission of any liability, wrongdoing, or

responsibility on their parts or on the parts of any Party or their predecessors, successors, assigns,

agents, parents, subsidiaries, affiliates, directors, officers, employees, principals, or partners.

Section 3. Releases.

        3.1     Upon receipt of the payment set forth in Paragraph 1.2, except for the obligations

set forth or reaffirmed in this Agreement, each of DGI, Terracap, CRIC and Delpres, for

themselves and their successors, assigns, corporate parents, subsidiaries, divisions, commonly

controlled entities, receivers, predecessors, and any entity in privity with DGI, Terracap, CRIC

or Delpres (collectively the “DGI Releasors”) releases and forever discharges each of KFS,

CMCA, CMC Industries, Texas Rail, TRT LeaseCo and their predecessors, successors, assigns,

corporate parents, subsidiaries, directors, owners, officers, employees, principals, members,

partners, investors, insurers, sureties, representatives, agents, and attorneys (the “CMCA

Released Parties”) from and against all actions, causes of action, claims, suits, debts, damages,

judgments, liabilities, claims for attorneys’ fees, punitive damages, interest, costs, obligations,




                                              12
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 13 of 21




demands, and all other legal or equitable responsibilities of any form whatsoever, whether now

known or unknown, suspected or unsuspected, fixed or contingent, liquidated or unliquidated,

based in law or equity, that the DGI Releasors have or may have had at any time prior to and

including the Effective Date, including, without limitation, the claims arising under any theory of

law, whether common, constitutional, contractual, statutory, based in tort, or any other source of

any jurisdiction, foreign or domestic, in which the DGI Releasors had, has, or may claim to have

arising out of and/or related in any way to the claims that were asserted or could have been

asserted in the DGI Action, the TRT Action, or the CMCA Action and/or the incidents made the

basis of the DGI Action, the TRT Action, or the CMCA Action, occurring contemporaneously

with or prior to the Effective Date of this Agreement. Nothing in this release shall operate to

affect the Parties’ rights or obligations under the Stockholders’ Agreement, the SPA or MSA on

a going forward basis except as expressly set forth or contemplated herein.

       3.2     Upon receipt of the payment set forth in Paragraph 1.1, except for the obligations

set forth or reaffirmed in this Agreement, each of KFS, CMCA, CMC Industries, Texas Rail and

TRT, for themselves and their successors, assigns, corporate parents, subsidiaries, divisions,

commonly controlled entities, receivers, predecessors and any entity in privity with, CMCA,

CMC Industries, Texas Rail and TRT (collectively the “CMCA Releasors”) releases and forever

discharges each of DGI, Terracap, CRIC and Delpres, and their respective predecessors,

successors, assigns, corporate parents, subsidiaries, directors, owners, officers, employees,

principals, members, partners, investors, insurers, sureties, representatives, agents, and attorneys

(the “DGI Released Parties”) from and against all actions, causes of action, claims, suits, debts,

damages, judgments, liabilities, claims for attorneys’ fees, punitive damages, interest, costs,

obligations, demands, and all other legal or equitable responsibilities of any form whatsoever,




                                             13
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 14 of 21




whether now known or unknown, suspected or unsuspected, fixed or contingent, liquidated or

unliquidated, based in law or equity, that the CMCA Releasors have or may have had at any time

prior to and including the Effective Date, including, without limitation, the claims arising under

any theory of law, whether common, constitutional, contractual, statutory, based in tort, or any

other source of any jurisdiction, foreign or domestic, in which the CMCA Releasors had, has, or

may claim to have arising out of and/or related in any way to the claims that were asserted or

could have been asserted in the DGI Action, the TRT Action, or the CMCA Action and/or the

incidents made the basis of the DGI Action or TRT Action, or the CMCA Action, occurring

contemporaneously with or prior to the Effective Date of this Agreement. Nothing in this release

shall operate to affect the Parties’ rights or obligations under the Stockholders’ Agreement, the

SPA or MSA on a going forward basis except as expressly set forth or contemplated herein.

       3.3     The Parties acknowledge that they may discover facts or law different from, or in

addition to, the facts or law that they know or believe to be true with respect to the matters

released in this Agreement and agree nonetheless, that this Agreement and the releases contained

in it shall be and remain effective in all respects, notwithstanding such different or additional

facts or law or the discovery of them. The Parties declare and represent that they intend this

Agreement to be complete and not subject to any claim of mistake, fraud or duress, and that the

releases in this Agreement express full and complete releases of existing claims, known or

unknown.

       3.4     The Parties represent that they have not assigned any claims, issues, or causes of

action, or any part thereof, being released in this Agreement.




                                             14
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 15 of 21




Section 4. Miscellaneous.

       4.1      This Agreement may be executed in identical counterparts, each of which shall

constitute an original and all of which shall constitute one and the same Agreement.

       4.2      This Agreement may be modified only by a written document signed by the

Parties. No waiver of this Agreement or any of the promises, obligations, terms, or conditions

hereof shall be valid unless it is written and signed by the Party against whom the waiver is to be

enforced.

       4.3      This Agreement shall be binding upon the Parties hereto, their assigns,

predecessors, and successors. Each of the signatories of this Agreement represents and warrants

that he or she is authorized to execute this Agreement and to bind the Party on whose behalf he

or she signs.

       4.4      Each of the Parties represents that the person executing this Agreement is duly

authorized by the Party to execute and deliver this Agreement on its behalf, and each of the

Parties shall be estopped hereafter to deny the genuineness of the signatures of the signatories

hereof or their authority to execute and deliver this Agreement.

       4.5      Each Party represents that this Agreement is the product of negotiations among

the Parties. All Parties acting through themselves or their attorneys have participated in the

drafting of this Agreement. Therefore, no Party to this Agreement shall be charged with having

promulgated this Agreement or have this document construed for or against a Party under the

rules of contract construction.

       4.6      Each Party represents and acknowledges that in executing this Agreement it has

not relied and does not rely upon any representation or promise not contained or referred to in

this Agreement.




                                             15
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 16 of 21




       4.7     This Agreement and any claim, controversy or dispute arising out of or related to

this Agreement, any of the transactions contemplated hereby, the relationship of the parties,

and/or the interpretation and enforcement of the rights and duties of the parties, whether arising

in contract, tort, equity or otherwise, shall be governed by and construed in accordance with the

domestic laws of the State of New York (including in respect of the statute of limitations or other

limitations period applicable to any such claim, controversy or dispute), without giving effect to

any choice or conflict of law provision or rule (whether of the State of New York or any other

jurisdiction) that would cause the application of the laws of any jurisdiction other than the State

of New York. EACH OF THE PARTIES WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL

BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR

RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER

LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY

OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH

RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES

AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A

COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE

PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY

IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,

COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,

TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR

ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT

AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS

AGREEMENT.




                                             16
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 17 of 21




       4.8     THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS

AND PROCEEDINGS AMONG THEM ARISING OUT OF OR RELATING TO THIS

AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL

COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK (COLLECTIVELY

THE "DESIGNATED COURTS"). EACH PARTY (BUT ONLY SUCH PARTY AND NOT

ANY INDIVIDUAL PRINCIPAL) HEREBY CONSENTS AND SUBMITS TO THE

EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. EACH PARTY (BUT

ONLY SUCH PARTY AND NOT ANY INDIVIDUAL PRINCIPAL) HEREBY

IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND

ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE

LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED

COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,

ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN

BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE. EACH OF THE

PARTIES (BUT ONLY SUCH PARTY AND NOT ANY INDIVIDUAL PRINCIPAL) ALSO

AGREES THAT DELIVERY OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT

TO A PARTY HEREOF IN COMPLIANCE WITH THIS AGREEMENT SHALL BE

EFFECTIVE SERVICE OF PROCESS ON THAT PARTY FOR ANY ACTION, SUIT OR

PROCEEDING IN A DESIGNATED COURT WITH RESPECT TO ANY MATTERS TO

WHICH THE PARTIES HAVE SUBMITTED TO JURISDICTION AS SET FORTH ABOVE.

       4.9     A photocopy, facsimile, or .pdf version of this Agreement and any and all

signatures shall have the same lasting and binding effect as the original.




                                             17
       Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 18 of 21




       4.10    Neither this Agreement nor any rights under it is transferable to any other person

or entity without the written consent of all Parties.

       4.11    All Parties agree to execute or have their attorneys execute all additional

documents and take all additional actions necessary to effectuate the intent of this Agreement.




                                              18
  Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 19 of 21




President




President




President
         Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 20 of 21




                                      Date:   /   /2021
By:
Title:


CRIC TRT Acquisition, LLC



                                      Date:   /   /2021
By:
Title:


BNSF-Delpres Investments LTD



                                      Date:   /   /2021
By:
Title:



TRT LeaseCo, LLC


                                      Date: 
                                              / /2021
By: John T. Fitzgerald
Title: $XWKRUL]HG6LJQDWRU\


Texas Rail Terminal, LLC



                                      Date: 
                                              / /2021
By: John T. Fitzgerald
Title: $XWKRUL]HG6LJQDWRU\
CMC Industries, Inc.



                                      Date: 
                                              / /2021
By: John T. Fitzgerald


                                         
         Case 1:18-cv-03252-VEC Document 134 Filed 04/09/21 Page 21 of 21




  Title: $XWKRUL]HG6LJQDWRU\


  CMC Acquisition, LLC



                                              Date: 
                                                      / /2021
  By: John T. Fitzgerald
  Title: $XWKRUL]HG6LJQDWRU\


  Kingsway Financial Services Inc.



                                              Date: 
                                                      / /2021
  By: John T. Fitzgerald
  Title: President and CEO



7KH&RXUWKHUHE\UHWDLQVHQIRUFHPHQWMXULVGLFWLRQRYHUWKLVVHWWOHPHQWDJUHHPHQW

SO ORDERED.



                   'DWH $
                   'DWH$SULO
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                              
